Citation Nr: 1604541	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at an August 2015 Board hearing before the undersigned Veterans Law Judge in Waco, Texas.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in September 2013, additional documents were added to the Veteran's claims file; some of these documents were obtained by VA and some were submitted by the Veteran.  To the extent that any of the received documents submitted by the Veteran are considered evidence, the Veteran filed his substantive appeal in July 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  With respect to the documents obtained by VA, waiver of consideration of such documents by the AOJ is not assumed.  As detailed below, however, the Veteran's threshold claim is being granted (the claim to reopen) and remanded, so there is either no prejudice to the Veteran in the Board considering such documents in the first instance or the AOJ will have the opportunity to review such documents in the first instance on remand.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  An August 2001 rating decision denied the Veteran's claim for entitlement to service connection for mechanical low back pain.  A Statement of the Case (SOC) was issued in March 2002, but the Veteran did not file a substantive appeal, or otherwise submit new and material evidence within one year of the August 2001 denial.

2.  Evidence associated with the claims file after the denial in August 2001 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied entitlement to service connection for mechanical low back pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for entitlement to service connection for a low back disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2015) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for mechanical low back pain was denied by an August 2001 rating decision.  This rating decision indicated that the Veteran's claim was denied because the evidence did not show a current diagnosis of a low back disability.  The Veteran submitted a timely notice of disagreement (NOD) and a SOC was issued in March 2002, but the Veteran did not file a substantive appeal, or otherwise submit new and material evidence within one year of the August 2001 denial; therefore, the August 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The Veteran's current claim for entitlement to service connection for a low back disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the August 2001 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final August 2001 rating decision, new evidence includes, but is not necessarily limited to, a July 2015 VA treatment note that noted recent x-ray results of the lumbar spine showed minimal degenerative changes in the lower levels.  This evidence is new, as it did not exist at the time of the final disallowance in August 2001.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, the Board finds that the evidence discussed above is new and material.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a low back disability is reopened, and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted above, a July 2015 VA treatment note noted that recent x-ray results of the lumbar spine showed minimal degenerative changes in the lower levels, indicating a current disability with respect to the Veteran's low back.  
As to an in-service event, the Veteran has primarily contended that he injured his back in-service in Saudi Arabia during an incident involving a fall from a truck.  The Veteran's DD 214 noted that he served in Southwest Asia from September 1990 to April 1991.  The Veteran's service treatment records (STRs) of record do not appear to contain any records from this time period.  In this regard, the Veteran and his representative have referenced that records related to the reported in-service fall were either lost or not created.  See June 2012 Veteran Statement (stating "I don't know what the military did with my records during the Gulf War"), January 2013 NOD (with the Veteran referencing the reported in-service fall and stating "[t]he fact that the records was lost from that time I cannot do anything about"), August 2015 Board Hearing Transcript, page 5 (referencing the reported in-service fall and "the improbability of a medical record from that event, in that it was in a field condition").  

The Veteran's STRs did contain a June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, on which the Veteran referenced a shoulder injury occurring in Southwest Asia and that he fell off a truck and injured his shoulder.  The Veteran filed a claim for entitlement to service connection for a shoulder injury in December 1993 and on his application also noted falling off of a truck and injuring his shoulder while in Saudi Arabia.  While these statements did not reference the Veteran's back, various other statements from the Veteran and medical records dating from 2000 to 2015 referenced the Veteran injuring his back in-service (often related to a fall from a truck) and additionally referenced the Veteran's back as being painful since the reported incident involving a fall from a truck and since his active service.  For example, a February 2000 VA Persian Gulf examination report noted that the Veteran reported back pain since 1990 and that he fell off a truck in-service and has had back pain since then, in a December 2001 NOD the Veteran noted that he had problems with his back ever since hurting it when he fell off a truck in-service, a May 2005 VA treatment note noted that the Veteran reported intermittent low back pain that occurred after accidentally falling in the service, a January 2011 VA treatment note noted low back flares since the Gulf War and in a January 2013 NOD the Veteran stated that his "back still hurts from the fall I had in the Gulf W[ar]").  See also July 2013 VA Form 9; August 2015 Board Hearing Transcript.  
The Board notes that the Veteran is competent to testify as to the circumstances surrounding an in-service fall from a truck and as to having experienced pain at that time and since that time and since his active service.  In addition, an apparent October 1993 separation examination report noted a normal clinical evaluation for the Veteran's spine and an accompanying report of medical history form included a notation from the Veteran that he was in good health and that he had not ever had or had now recurrent back pain.  While acknowledging this evidence, in light of the Veteran's repeated similar reports (via statements and as documented in medical records) over a long duration of time, as discussed above, of injuring his back in-service during an incident involving a fall from a truck, and combined with the apparent lack of STRs from the Veteran's service in Southwest Asia, the Board finds the Veteran's reports of experiencing back pain in service related to an incident involving a fall from a truck to be credible.  In addition, while again acknowledging the apparent October 1993 separation examination report and report of medical history form, in light of the Veteran's repeated similar reports over a long duration of time (via statements and as documented in medical records), as discussed above, the Board finds the Veteran's reports of experiencing back pain since the in-service incident involving a fall from a truck and since service to be credible.  

As a result, based on the Veteran experiencing back pain in service related to an incident involving a fall from a truck, his report of experiencing back pain since service and the evidence of a current diagnosis of degenerative changes of the lumbar spine, the Board concludes that remand is required for a VA examination and opinion, as detailed in the remand directives below.  See 38 C.F.R.                    § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board additionally notes that, while not the Veteran's primary contention, the STRs of record included a February 1990 (which was prior to the Veteran's service in Southwest Asia and therefore the reported in-service incident involving a fall from a truck) STR that noted a chief complaint of back pain and noted an assessment/diagnosis of myofascial trigger point.  The examiner's attention will be directed to this STR.  

Further, evidence of record indicates that some outstanding relevant records may exist.  A January 2011 VA treatment note referenced review of an August 2010 back x-ray and the April 2013 SOC referenced August 2010 x-rays as showing "moderate facet hypertrophy of the mid/lower lumbar spine."  The imaging report for the referenced August 2010 back x-ray does not appear to be of record.  As such, while on remand, all outstanding VA treatment records, to include all imaging reports, must be obtained.  The Board also notes that the most recent VA treatment records of record are dated in December 2015 and any more recent records must also be obtained.  

In addition, evidence of record referenced other potentially relevant records that are not of record.  For example, on his February 2000 claim the Veteran noted receiving private treatment in April 1999 for his back, a May 2001 VA examination report referenced the Veteran as seeing a chiropractor for his back problems and in a December 2001 NOD the Veteran referenced seeing a presumably private back doctor for which he could not afford further treatment from.  Also, on his February 2000 claim the Veteran noted filing a claim for compensation from the Office of Workers' Compensation and a February 2000 VA Persian Gulf examination report noted that the Veteran received "limited time from Workman's Compensation for his back pain."  In addition, the Veteran submitted a September 2015 request for, in part, medical records from the Darnall Medical Center from 1988-1998 (this request for records was responded to by VA in January 2016).  As noted above, the Veteran's active service ended in November 1993.  As such, it is not clear if the Veteran's request indicates that he received post-service medical treatment from the Darnall Medical Center.  In light of the preceding discussion, on remand the Veteran must be contacted and asked to provide any outstanding relevant records, or to otherwise identify or provide a release for any such records, to include private medical records, worker's compensation records or records from the Darnall Army Medical Center; if any relevant records are identified or releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any outstanding relevant records, or otherwise identifies or provides a release for any such records, to include private medical records, worker's compensation records or records from Darnall Army Medical Center; if any relevant records are identified or releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records, to include all imaging reports.  The Board also notes that the most recent VA treatment records of record are dated in December 2015 and any more recent records must also be obtained.  

3.  After completion of steps one and two above, schedule the Veteran for a VA examination with respect to his low back disability claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified low back disability, to include degenerative changes found on lumbar spine x-ray as referenced by a July 2015 VA treatment note, present during the period on appeal (dating to approximately December 2011) had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is instructed that the Board has found the Veteran's reports of experiencing back pain in service related to an incident involving a fall from a truck to be competent and credible (discussed further above).  

While review of the entire claims file is required, attention is invited to the Veteran's competent and credible reports of experiencing back pain since the in-service incident involving a fall from a truck and since service (also discussed further above).  

Attention is additionally invited to a February 1990 (which was prior to the Veteran's service in Southwest Asia and therefore the reported in-service incident involving a fall from a truck) STR that noted a chief complaint of back pain and noted an assessment/diagnosis of myofascial trigger point.  

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


